Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 1 of 106




                                                                            02/27/2020
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 2 of 106
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 3 of 106
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 4 of 106
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 5 of 106
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 6 of 106
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 7 of 106
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 8 of 106
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 9 of 106
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 10 of 106
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 11 of 106
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 12 of 106
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 13 of 106
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 14 of 106
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 15 of 106




                                                                           16-41

                                                                            42-65

                                                                            66-70

                                                                            71-92

                                                                             93-102


                                                                            103-106
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 16 of 106
                                                                Exhibit A Page 16




                                                                Exhibit A Page 16
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 17 of 106
                                                                Exhibit A Page 17




                                                                Exhibit A Page 17
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 18 of 106
                                                                Exhibit A Page 18




                                                                Exhibit A Page 18
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 19 of 106
                                                                Exhibit A Page 19




                                                                Exhibit A Page 19
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 20 of 106
                                                                Exhibit A Page 20




                                                                Exhibit A Page 20
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 21 of 106
                                                                Exhibit A Page 21




                                                                Exhibit A Page 21
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 22 of 106
                                                                Exhibit A Page 22




                                                                Exhibit A Page 22
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 23 of 106
                                                                Exhibit A Page 23




                                                                Exhibit A Page 23
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 24 of 106
                                                                Exhibit A Page 24




                                                                Exhibit A Page 24
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 25 of 106
                                                                Exhibit A Page 25




                                                                Exhibit A Page 25
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 26 of 106
                                                                Exhibit A Page 26




                                                                Exhibit A Page 26
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 27 of 106
                                                                Exhibit A Page 27




                                                                Exhibit A Page 27
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 28 of 106
                                                                Exhibit A Page 28




                                                                Exhibit A Page 28
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 29 of 106
                                                                Exhibit A Page 29




                                                                Exhibit A Page 29
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 30 of 106
                                                                Exhibit A Page 30




                                                                Exhibit A Page 30
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 31 of 106
                                                                Exhibit A Page 31




                                                                Exhibit A Page 31
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 32 of 106
                                                                Exhibit A Page 32




                                                                Exhibit A Page 32
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 33 of 106
                                                                Exhibit A Page 33




                                                                Exhibit A Page 33
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 34 of 106
                                                                Exhibit A Page 34




                                                                Exhibit A Page 34
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 35 of 106
                                                                Exhibit A Page 35




                                                                Exhibit A Page 35
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 36 of 106
                                                                Exhibit A Page 36




                                                                Exhibit A Page 36
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 37 of 106
                                                                Exhibit A Page 37




                                                                Exhibit A Page 37
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 38 of 106
                                                                Exhibit A Page 38




                                                                Exhibit A Page 38
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 39 of 106
                                                                Exhibit A Page 39




                                                                Exhibit A Page 39
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 40 of 106
                                                                Exhibit A Page 40




                                                                Exhibit A Page 40
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1   Pg. 41 of 106
                                                                Exhibit A Page 41




                                                                Exhibit A Page 41
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 42 of 106
                                                                  Exhibit B Page 42




                                                                  Exhibit B Page 42
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 43 of 106
                                                                  Exhibit B Page 43




                                                                  Exhibit B Page 43
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 44 of 106
                                                                  Exhibit B Page 44




                                                                  Exhibit B Page 44
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 45 of 106
                                                                  Exhibit B Page 45




                                                                  Exhibit B Page 45
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 46 of 106
                                                                  Exhibit B Page 46




                                                                  Exhibit B Page 46
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 47 of 106
                                                                  Exhibit B Page 47




                                                                  Exhibit B Page 47
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 48 of 106
                                                                  Exhibit B Page 48




                                                                  Exhibit B Page 48
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 49 of 106
                                                                  Exhibit B Page 49




                                                                  Exhibit B Page 49
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 50 of 106
                                                                  Exhibit B Page 50




                                                                  Exhibit B Page 50
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 51 of 106
                                                                  Exhibit B Page 51




                                                                  Exhibit B Page 51
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 52 of 106
                                                                  Exhibit B Page 52




                                                                  Exhibit B Page 52
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 53 of 106
                                                                  Exhibit B Page 53




                                                                  Exhibit B Page 53
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 54 of 106
                                                                  Exhibit B Page 54




                                                                  Exhibit B Page 54
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 55 of 106
                                                                  Exhibit B Page 55




                                                                  Exhibit B Page 55
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 56 of 106
                                                                  Exhibit B Page 56




                                                                  Exhibit B Page 56
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 57 of 106
                                                                  Exhibit B Page 57




                                                                  Exhibit B Page 57
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 58 of 106
                                                                  Exhibit B Page 58




                                                                  Exhibit B Page 58
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 59 of 106
                                                                  Exhibit B Page 59




                                                                  Exhibit B Page 59
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 60 of 106
                                                                  Exhibit B Page 60




                                                                  Exhibit B Page 60
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 61 of 106
                                                                  Exhibit B Page 61




                                                                  Exhibit B Page 61
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 62 of 106
                                                                  Exhibit B Page 62




                                                                  Exhibit B Page 62
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 63 of 106
                                                                  Exhibit B Page 63




                                                                  Exhibit B Page 63
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 64 of 106
                                                                  Exhibit B Page 64




                                                                  Exhibit B Page 64
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 65 of 106
                                                                  Exhibit B Page 65




                                                                  Exhibit B Page 65
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 66 of 106
                                                                  Exhibit C Page 66




                                                                  Exhibit C Page 66
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 67 of 106
                                                                  Exhibit C Page 67




                                                                  Exhibit C Page 67
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 68 of 106
                                                                  Exhibit C Page 68




                                                                  Exhibit C Page 68
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 69 of 106
                                                                  Exhibit C Page 69




                                                                  Exhibit C Page 69
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 70 of 106
                                                                  Exhibit C Page 70




                                                                  Exhibit C Page 70
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 71 of 106
                                                                  Exhibit D Page 71




                                                                  Exhibit D Page 71
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 72 of 106
                                                                  Exhibit D Page 72




                                                                  Exhibit D Page 72
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 73 of 106
                                                                  Exhibit D Page 73




                                                                  Exhibit D Page 73
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 74 of 106
                                                                  Exhibit D Page 74




                                                                  Exhibit D Page 74
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 75 of 106
                                                                  Exhibit D Page 75




                                                                  Exhibit D Page 75
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 76 of 106
                                                                  Exhibit D Page 76




                                                                  Exhibit D Page 76
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 77 of 106
                                                                  Exhibit D Page 77




                                                                  Exhibit D Page 77
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 78 of 106
                                                                  Exhibit D Page 78




                                                                  Exhibit D Page 78
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 79 of 106
                                                                  Exhibit D Page 79




                                                                  Exhibit D Page 79
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 80 of 106
                                                                  Exhibit D Page 80




                                                                  Exhibit D Page 80
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 81 of 106
                                                                  Exhibit D Page 81




                                                                  Exhibit D Page 81
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 82 of 106
                                                                  Exhibit D Page 82




                                                                  Exhibit D Page 82
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 83 of 106
                                                                  Exhibit D Page 83




                                                                  Exhibit D Page 83
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 84 of 106
                                                                  Exhibit D Page 84




                                                                  Exhibit D Page 84
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 85 of 106
                                                                  Exhibit D Page 85




                                                                  Exhibit D Page 85
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 86 of 106
                                                                  Exhibit D Page 86




                                                                  Exhibit D Page 86
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 87 of 106
                                                                  Exhibit D Page 87




                                                                  Exhibit D Page 87
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 88 of 106
                                                                  Exhibit D Page 88




                                                                  Exhibit D Page 88
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 89 of 106
                                                                  Exhibit D Page 89




                                                                  Exhibit D Page 89
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 90 of 106
                                                                  Exhibit D Page 90




                                                                  Exhibit D Page 90
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 91 of 106
                                                                  Exhibit D Page 91




                                                                  Exhibit D Page 91
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 92 of 106
                                                                  Exhibit D Page 92




                                                                  Exhibit D Page 92
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 93 of 106
                                                                  Exhibit E Page 93




                                                                  Exhibit E Page 93
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 94 of 106
                                                                  Exhibit E Page 94




                                                                  Exhibit E Page 94
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 95 of 106
                                                                  Exhibit E Page 95




                                                                  Exhibit E Page 95
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 96 of 106
                                                                  Exhibit E Page 96




                                                                  Exhibit E Page 96
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 97 of 106
                                                                  Exhibit E Page 97




                                                                  Exhibit E Page 97
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 98 of 106
                                                                  Exhibit E Page 98




                                                                  Exhibit E Page 98
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 99 of 106
                                                                  Exhibit E Page 99




                                                                  Exhibit E Page 99
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 100 of 106
                                                                  Exhibit E Page 100




                                                                  Exhibit E Page 100
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 101 of 106
                                                                  Exhibit E Page 101




                                                                  Exhibit E Page 101
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 102 of 106
                                                                  Exhibit E Page 102




                                                                  Exhibit E Page 102
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 103 of 106
                                                                  Exhibit F Page 103




                                                                  Exhibit F Page 103
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 104 of 106
                                                                  Exhibit F Page 104




                                                                  Exhibit F Page 104
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 105 of 106
                                                                  Exhibit F Page 105




                                                                  Exhibit F Page 105
Case 20-90039-CL   Filed 02/27/20   Entered 02/27/20 11:37:41   Doc 1 Pg. 106 of 106
                                                                  Exhibit F Page 106




                                                                  Exhibit F Page 106
